SALCINES, Judge.
Robert F. Griffith appeals the summary denial of his motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, Griffith alleged a claim of newly discovered evidence, but he failed to allege that he could not have discovered the evidence through the exercise of due diligence or that withdrawal of his plea is necessary to prevent a manifest injustice. See Daniel v. State, 740 So.2d 1179 (Fla. 2d DCA 1999); Alkanan v. State, 786 So.2d 1275 (Fla. 4th DCA 2001). Therefore, we affirm the trial court’s order of denial without prejudice to Griffith to file a legally sufficient motion based on newly discovered evidence within thirty days of the issuance of the mandate in this appeal. See Alkanan, 786 So.2d at 1276.
Affirmed.
FULMER and WALLACE, JJ„ Concur.